--------------------------------------------------------------------------------

Exhibit (10)(g)(viii)

 
EXECUTION COPY
 
SECOND AMENDMENT TO LOAN AGREEMENT
 
THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Agreement”) is made and entered
into as of August 31, 2010, among SOUTH JERSEY GAS COMPANY, a New Jersey
corporation (the “Borrower”), and TORONTO DOMINION (NEW YORK) LLC, as lender
(together with its successors and assigns, the “Lender”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower and the Lender are parties to that certain Loan Agreement,
dated as of December 15, 2008, as amended by that certain Amendment to Loan
Agreement dated as of December 14, 2009 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
pursuant to which the Lender extended certain financial accommodations to the
Borrower under the terms and conditions stated therein;
 
WHEREAS, the Borrower has requested that the Lender amend certain provisions in
the Loan Agreement as more specifically set forth below; and
 
WHEREAS, the Borrower has requested that the Lender, and the Lender has agreed
to, subject to the terms and conditions hereof, and in the manner set forth
herein, amend certain provisions in the Loan Agreement.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties hereto agree that all
capitalized terms used herein which are not otherwise defined herein shall have
the meanings ascribed thereto in the Loan Agreement, and further agree as
follows:
 
1.             Amendment.  Section 1.1 of the Loan Agreement, Defined Terms, is
hereby amended by deleting the definition of “Revolving Credit Maturity Date” as
set forth therein in its entirety and substituting the following in lieu
thereof:
 
“’Revolving Credit Maturity Date” – August 3, 2011.”
 
2.             Strict Compliance.  Except for the amendment set forth in Section
1 above, the text of the Loan Agreement shall remain unchanged and in full force
and effect.  The amendment agreed to herein shall not constitute a modification
of the Loan Agreement or a course of dealing with the Lender at variance with
the Loan Agreement such as to require further notice by the Lender to require
strict compliance with the terms of the Loan Agreement in the future.
 
3.             Representations and Warranties.  The Borrower hereby represents
and warrants to and in favor of the Lender as follows:
 
(a)           Each representation and warranty set forth in Article V of the
Loan Agreement is hereby restated and affirmed as true and correct in all
material respects as of the date hereof, except to the extent waived hereby or
previously fulfilled in accordance with the terms of the Loan Agreement and to
the extent relating specifically to the Closing Date or otherwise inapplicable;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    There does not exist any Default or Event of Default or any event with
the passage of time would become a Default or Event of Default, in each case,
both before and after giving effect to this Agreement;
 
(c)    The Borrower has the corporate power and authority (i) to enter into this
Agreement and (ii) to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it;
 
(d)    As of the date of this Agreement, the Borrower and each of its
Subsidiaries will be Solvent;
 
(e)    This Agreement has been duly authorized, validly executed and delivered
by one or more authorized officers of the Borrower, and each of this Agreement
and the Loan Agreement as amended hereby constitutes the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratoriam or other similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity; and
 
(f)    The execution and delivery of this Agreement and performance by the
Borrower under the Loan Agreement, as amended hereby, does not and will not
require the consent or approval of any regulatory authority or governmental
authority or agency having jurisdiction over the Borrower which has not already
been obtained, nor be in contravention of or in conflict with the certificate of
incorporation of the Borrower, or any provision of any statute, judgment, order,
indenture, instrument, agreement, or undertaking, to which the Borrower is party
or by which the Borrower’s assets or properties are bound.
 
4.             Conditions Precedent to Effectiveness of this Agreement.  This
Agreement, shall be effective as of the date hereof subject to:
 
(a)    all of the representations and warranties of the Borrower under Section 3
hereof which are made as of the date hereof, being true and correct in all
material respects;
 
(b)    receipt by the Lender of a duly executed signature page to this Agreement
from the Borrower;
 
(c)    receipt by the Lender of an amendment fee in the amount of $20,000, and
 
(d)    receipt of any other documents or instruments that the Lender may
reasonably request, certified or executed by an authorized officer of the
Borrower if so requested.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Condition Subsequent.  On or prior to August 31, 2010, the Borrower
shall cause Cozen O’Connor, counsel to the Borrower, to deliver to the Lender a
duly executed legal opinion with respect to this Agreement and the transactions
contemplated hereby in substantially the form of the legal opinion delivered to
the Lender on the Closing Date.  The Borrower acknowledges and agrees that
failure to comply with the terms of this Section 5 shall be an Event of Default
under the Loan Agreement without any cure or notice periods.
 
6.           Fees and Expenses.  The Borrower agrees to promptly pay all
reasonable fees and expenses of the Lender in connection with the preparation,
execution and delivery of this Agreement, including without limitation the
reasonable fees and expenses of Jones Day, counsel to the Lender.
 
7.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement.
 
8.           Law of Contract.  This Agreement shall be construed and enforced in
accordance with the internal laws (and not the law of conflicts) of the State of
New York for contracts made and to be performed within the State of New York.
 
9.           Loan Document.  This Agreement shall constitute a Loan Document.
 
10.         Amendment to Loan Documents.  All of the Loan Documents are hereby
amended to the extent necessary to give full force and effect to the amendment
contained in this Agreement.
 
11.         Severability.  Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
 
12.         Execution by Electronic Means.  Delivery by one or more parties
hereto of an executed counterpart of this Agreement via facsimile, telecopy, or
other electronic method of transmission pursuant to which the signature of such
party can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Agreement.
 
[Remainder of page intentionally left blank]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

BORROWER: SOUTH JERSEY GAS COMPANY      
 
By:
/s/ Stephen H. Clark    
Name: Stephen H. Clark
   
Title: Treasurer

 
[SOUTH JERSEY GAS COMPANY – SECOND AMENDMENT TO LOAN AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 

  LENDER:       TORONTO DOMINION (NEW YORK) LLC      
 
By:
/s/ Robyn Zeller    
Name:  Robyn Zeller
   
Title:  Vice President

 
[SOUTH JERSEY GAS COMPANY – SECOND AMENDMENT TO LOAN AGREEMENT]
 

--------------------------------------------------------------------------------